Citation Nr: 0308450	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  92-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right hand disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. E. Jordan, Counsel




INTRODUCTION

The veteran served on active duty for training from May 25 to 
October 24, 1964 and had other periods of service in the Army 
National Guard.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1990 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In that determination, the RO denied the veteran's claim for 
service connection for a right hand disorder, among other 
things.  

The Board remanded this matter in November 1993 and June 
1997.  This appeal has been returned to the Board for 
appellate consideration.  


FINDING OF FACT

There is no competent medical evidence establishing an 
etiological relationship between the veteran's right hand 
disorder and active service.  


CONCLUSION OF LAW

Service connection for a right hand disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed a claim for service 
connection for a right hand disorder, among other things, in 
June 1989.  There is no issue as to provision of necessary 
form for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a November 1993 remand, the Board discussed outstanding 
evidence that was required to adjudicate the veteran's claim.  
The evidence to be obtained included clinical private 
treatment records and Social Security Administration (SSA) 
disability records.  The Board also directed the RO to 
provide the veteran a VA examination and opinion to determine 
the etiology of the right hand disorder.  

Pursuant to the November 1993 Board Remand, the RO contacted 
the veteran in January 1994 and requested that he provide 
information regarding names and addresses of any care givers 
who had treated him for a right hand disorder and the dates 
the treatment was provided    

In February 1995, the RO contacted the veteran and informed 
him that the SSA and Dr. Enrique Horta had not responded to 
its request for a report of his medical treatment.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e).  
The veteran was asked to obtain those documents.  In 
response, the veteran indicated in a letter dated in February 
1995 that he had not been able to locate Dr. Horta.  It was 
the veteran's understanding that the doctor had relocated to 
the United States without leaving a forwarding address.  As 
to the SSA records, the veteran indicated that his case was 
still pending.  

In the June 1997 Remand, the Board determined that further 
evidentiary development was required.  Accordingly, the Board 
directed the RO to attempt to obtain treatment records for 
the veteran's right hand disorder since he separated from 
service, obtain any SSA disability benefits award and 
supporting medical documentation and obtain any outstanding 
VA medical records.  In addition, the RO was directed to 
provide the veteran a VA examination to determine the 
etiology of his right hand disorder.  In June 1997, the RO 
contacted the veteran and asked him to provide the names, 
addresses, and dates of treatment of any additional medical 
provider (VA or private) who had treated him for his right 
hand disorder since service and to submit any additional 
evidence and/or argument in support of his claim.  

In November 2002, VA informed the veteran of its and the 
veteran's responsibilities and duties in accordance with the 
VCAA.  VA indicated that it would get medical records, 
employment records, and records from Federal agencies.  In 
addition, VA informed the veteran that it had obtained all VA 
treatment records and SSA disability records.  VA indicated 
that discussions in the rating decisions (which provided the 
evidence then of record and informed the veteran that service 
medical records did not show any evidence of a right hand 
disorder), statement of case (which provided a list of the 
evidence considered by the RO and which also pointed out that 
the veteran's service medical records showed no evidence of a 
right hand disorder), supplemental statements of the case 
(which provided the veteran with the evidence considered by 
the RO and offered an analysis of the facts as applied to the 
legal criteria), and letters (which as discussed above 
specifically notified the veteran of the evidence and 
information necessary to support his claim) informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claims 
and of the respective responsibilities of the veteran and VA 
in obtaining evidence.  38 U.S.C.A. § 5103(a); Quartuccio, 16 
Vet. App. at 187.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
has requested and received service medical and personnel 
records, VA treatment records, and SSA disability benefits 
records.  In addition, the veteran submitted private 
treatment records, VA treatment records, and SSA disability 
benefits records.  The veteran responded to a request for 
information about private treatment provided by Dr. Horta by 
stating that the doctor could not be located.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  
The veteran was provided VA examinations in June 1995 and 
February 1998.  The examination reports contained adequate 
clinical findings pertinent to the claim at issue.

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO. While the RO has not 
notified the veteran of the implementing regulations, the 
regulations provide no substantive rights beyond those 
provided by the VCAA, and the Board's discussion of those 
regulations is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).


II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
service.  38 U.S.C.A. §  1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  The term active service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6; Paulson v. Brown, 7 Vet. App. 466 
(1995); Brooks v. Brown, 5 Vet. App. 484 (1993); VAOPGCPREC 
86-90-1990.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts that he developed a right hand disorder 
as a result of service.  Specifically, the veteran indicates 
that during the 1970s, either 1972 or 1973, he fell and 
injured his right hand.  

Reserve medical records including periods of active duty for 
training and inactive duty training are negative for 
complaints or clinical findings pertaining to a right hand 
disorder.  Reserve medical records reflect that the veteran 
rolled down a stairway in December 1973 while on inactive 
duty for training.  However, he incurred a trauma to his neck 
and head.  There is no evidence of complaints or clinical 
findings of an injury to the right hand as a result of that 
fall.  

VA and private medical records reflect that the veteran has a 
right hand disorder.  A medical document dated in April 1976 
from Andres Rodriquez Ramon, M.D., a physiatrist, reported 
that the veteran's right hand was atrophic and presented a 
permanent flexion contracture of the 3rd, 4th, and 5th fingers 
that disabled his dominant extremity.  In the report of a 
private electromyographic examination dated in February 1985, 
Dr. Ramon commented that the veteran had hypothesias of the 
right 4th and 5th fingers with flexion contracture of a four 
to five year duration.  In another medical report  (prepared 
for Social Security Administration) dated in June 1988, Dr. 
Ramon indicated that he had been treating the veteran since 
1973 for muscle atrophy of the right hand with flexion 
contracture of the 3rd, 4th, and 5th fingers (that impaired the 
veteran's grip).  

Subsequent VA medical records reflect that the veteran was 
seen for his right hand disorder.  VA x-rays of the right 
hand dated in November 1993 revealed old well-healed fracture 
through the distal 3rd of the 5th metacarpal bone with mild 
anterior tilting.  Additional diagnoses include flexion 
contractures with decreased active extension of right ring 
and little fingers by history and incomplete ulnar nerve 
lesion of the right hand.  

Although the veteran has a right hand disorder, the medical 
evidence does not establish that the disorder is a result of 
active service.  In February 1998, a VA examiner reviewed the 
veteran's claims, examined the veteran, opined that the 
veteran's right hand disorder, diagnosed as an old well 
healed fracture, distal third and fifth metacarpal bone and 
incomplete ulnar nerve lesion of the right hand, was not 
related to service.  

The veteran has maintained that he injured his right as 
result of an accident during service in the 1970's.  However, 
the veteran's statements are the only evidence associating 
the right hand disorder to active service.  Generally, a 
layperson is capable of opining only with respect to his or 
her symptoms; a layperson may not opine on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995), see also 38 
C.F.R. § 3.159(a)(2) (2002) (competent lay evidence is that 
which does not require specialized education, training, or 
experience, provided by a person who has knowledge of facts 
or circumstances and conveying matters that can be observed 
and described by a lay person); 38 C.F.R. § 3.159(a)(1)) 
(competent medical evidence is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  There is no 
evidence in this matter that the veteran is medically 
trained.  Moreover, there is no competent medical evidence 
establishing that the right hand disorder is etiologically 
related to service.  The evidence does not show that the 
veteran incurred an injury to the right hand during active 
service, and the VA examiner in February 1998 opined that the 
right hand disorder was not related to active service.  In 
the absence of competent medical evidence linking the 
veteran's right hand disorder to service, service connection 
is not warranted.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a right hand 
disorder.  Because the evidence is not evenly balanced, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for a right hand disorder is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

